Citation Nr: 0117464	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-23 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, LH and OH


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran had active duty from April 1971 to December 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, denying the veteran's attempt to reopen 
the previously denied claim of entitlement to service 
connection for schizophrenia.  


REMAND

The veteran asserts his schizophrenia began on active duty 
and has continued.  Although there are several post-service 
diagnoses of schizophrenia of record, there is no medical 
evidence addressing whether the veteran had schizophrenia in 
service, or whether it was present to a compensable degree 
within one year following service.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  At page 5 of the transcript of the 
January 2000 hearing, the veteran stated he was first treated 
for schizophrenia "probably in the late 70's."  The first 
psychiatric treatment records in the claims folder 
identifying schizophrenia as an appropriate diagnosis are 
dated in April 1981 from the Tuskegee VA medical center; they 
indicate that was the veteran's first psychiatric admission 
at that facility, but that the veteran reported then that he 
had received psychiatric treatment in 1972.  The veteran 
should be afforded the opportunity to submit treatment 
records regarding the care administered "in the late 70's" 
to which he testified in January 2000.  The claims folder 
contains a notice of a favorable decision regarding 
disability benefits made by the Social Security 
Administration; however, the record does not reflect that 
copies of documents, particularly medical records that might 
be relevant to the veteran's claim for VA disability 
benefits, have been requested.  Attempts should be made to 
obtain such records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for schizophrenia 
since service.  After securing the 
necessary release, the RO should obtain 
and associate with the claims folder 
those records not already of record.  

3.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the appellant's claim for 
Social Security disability benefits, 
including the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
psychiatric examination to address the 
etiology of his schizophrenia.  All 
necessary tests and studies should be 
accomplished and all findings reported in 
detail.  The examiner is requested to 
offer an opinion as to the date of onset 
of the veteran's currently manifested 
schizophrenia, including whether it is at 
least as likely as not that the veteran's 
currently manifested schizophrenia 
existed during service, was present 
within one year following service, or is 
related to service.  The claims folder 
must be made available to the examiner 
for review.  A complete rationale for any 
opinion expressed should be included in 
the examination report. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

